Citation Nr: 1531542	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Joseph Davis, Agent


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to March 1985, with subsequent National Guard duty service.  The Veteran's claims file then contains two differing accounts of a second period of active duty service.  A DD 214 shows active duty service from September 1997 to May 1998, however, a letter from the Veteran's commanding officer reports that the Veteran was activated for active duty service in August 1997 and remained on active duty until he retired for medical reasons effective October 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is with the Roanoke, Virginia RO.

Review of the claims file shows that the Veteran's prior representative requested a copy of specific documents within the claims file in a March 2011 Freedom of Information Act (FOIA) request.  He then requested a copy of the entire claims file in April 2012.  Later in April 2012, the representative agent submitted a statement revoking his representation and a new representing agent was appointed by the Veteran.  In February 2013, a new FOIA request was submitted to VA by the Veteran requesting copies of specific documents of record, but not the entire file.  VA responded to this request in February 2013, by issuing a copy of the requested documents to the new representing agent per the Veteran's request.  As such, the Board finds that the FOIA request made by the Veteran's current POA of record has been completed and no further action is necessary.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board also notes there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated February 2005 to December 2011 and April 2012 to March 2015.  The records dated April 2012 to March 2015 were considered in the April 2015 supplemental statement of the case (SSOC), however, the medical records dated February 2005 to December 2011 are not listed as evidence considered in the SSOC or the statement of the case (SOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to verify the Veteran's service.  Review of the claims file shows that the Veteran's second period of active duty service is in dispute.  The Veteran has submitted a signed statement from his commanding officer stating that he served on active duty from August 1997 to October 1999.  The Veteran's DD 214 reflects service from September 1997 to May 1998.  A retirement benefits worksheet seems to indicate service through May 1998, but reflects active service continuously from November 1976.  As such, the AOJ must verify the Veteran's dates of active duty service.

Remand is required to attempt to obtain the Veteran's service treatment records (STRs).  There are no STRs for this second period of active duty service associated with the claims file.  Although the RO requested such records from the VA Records Management Center, and a negative response was received, the AOJ must make attempts to locate these records by contacting the Virginia National Guard and/or with the Veteran's unit - the 129th Field Artillery Target Acquisition Detachment.  Further, review of the claims file shows that the Veteran appears to have retired from service due to a medical condition.  Any records which may be relevant to his retirement should be obtained and associated with the claims file, to include his military personnel records for all periods of service, to include any periods of service with the Virginia National Guard.

Remand is required to obtain VA treatment records.  The Veteran has reported that he had a stroke and was diagnosed in 1997/1998.  During a July 2011 VA examination, the Veteran indicated that he had been diagnosed with diabetes mellitus by his VA Medical Center (McGuire Veterans Hospital).  He has also submitted a signed medical release for his VA Medical Center to VA, noting that he has received all of his treatment from that facility.  The Veteran's VA medical records from 2005 to 2015 are associated with the claims file, however, treatment records from 1997 to 2005 are not of record.  As such, the AOJ must obtain any and all outstanding VA medical records dated 1997 to 2005 and associate them with the claims file.    

Finally, remand is required to obtain VA examinations.  The Veteran has offered testimony that his disabilities began in 1997/1998, while in service.  Although the exact dates of the Veteran's active duty service are in dispute, one of the Veteran's DD 214 forms reflects service in both 1997 and 1998.  Further, the Veteran has offered testimony that he had to retire due to medical conditions.  As such, VA medical examinations are required in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include any VA medical records from 1997 to 2005.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location, to request the following:  (1) verification of the Veteran's second period of active duty service; (2) service treatment records for second period of active duty service; and (2) service personnel records from the second period of active duty service.  All efforts to obtain this information and these documents must be documented in the claims file.

Although the Veteran's DD 214 notes active duty service from September 1997 to May 1998, the Veteran has submitted a letter from his commanding officer which reports that the Veteran was activated to active duty service from August 1997 to October 1999.  Furthermore, a retirement points summary appears to provide conflicting dates.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not any diagnosed diabetes mellitus had its onset it or is causally or etiologically related to the Veteran's military service.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the etiology of any cardiovascular disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed cardiovascular disorder had its onset in, or is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion regarding whether any diagnosed cardiovascular disorder is caused or aggravated by the Veteran's diabetes mellitus and/or his hypertension.  The examiner must comment on the July 2011 VA examination report that indicated the Veteran's cardiovascular disorder is related to his diabetes mellitus.

6.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must opine as to whether it is at least as likely as not that any diagnosed hypertension disorder had its onset in, or is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion regarding whether any diagnosed hypertension is caused or aggravated by the Veteran's cardiovascular disorder and/or his diabetes mellitus.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




